DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final action in response to applicant’s communications filed on 5/3/2022. Claims 1-23 are currently pending and have been considered below. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations “performing an activity in an activity space including movement of a physical object, wherein the movement is associated with a practical application”. Applicant’s original disclosure does not have sufficient support for the specific term “practical application”, and consequently, lacks support for the functions of accessing and to replace that involves a practical application context. While specification of the application mentions the term “practical application” in paragraph [0143] as “The embodiments were chosen and described in order to best explain the principles of the present technology and its practical application, to thereby enable others skilled in the art to best utilize the present technology and various embodiments with various modifications as are suited to the particular use contemplated”, this statement does not relate to a practical application in an activity space and does not put the practical application in the context of functions including “accessing” and “to relate”. Further, there is no support for what makes an application practical or not practical without a reference threshold or criterion. Therefore, the limitations provided above lack written description support and constitutes new matter. Claims 2-10 are also rejected by virtue of their dependence form claim 1 without remedying the deficiencies identified above.
 Claim 11 recites the limitations “accessing information associated with a first actor and second actor, including sensed activity information within an activity space with respect to performing a practical application activity including movement of a physical object by the first actor and the second actor” and “forwarding… wherein the results include a identification of a selection between the first actor and the second actor with regards to performance of the practical application activity including respective ability of the first actor and the second actor to comply with an objective of moving the object efficiently and effectively”. Applicant’s original disclosure does not have sufficient support for the specific term “practical application activity”, and consequently, lacks support for the function of accessing and limitation of results that involve a practical application activity. While specification of the application mentions the term “practical application” in paragraph [0143] as “The embodiments were chosen and described in order to best explain the principles of the present technology and its practical application, to thereby enable others skilled in the art to best utilize the present technology and various embodiments with various modifications as are suited to the particular use contemplated”, this statement does not relate to a practical application in an activity space and does not put the practical application in the context of function and limitations including “accessing” and “forwarding… results”. Further, there is no support for what makes an activity application practical or not practical without a reference threshold or criterion. Therefore, the limitations provided above lack written description support and constitutes new matter. Claims 12-15 are also rejected by virtue of their dependence form claim 11 without remedying the deficiencies identified above.
Claim 16 recites the limitations “access information regarding one or more stations, including analyzing activity of a first actor with respect to a plurality of other actors, wherein the activity is associated with a practical application including movement of a physical object by the first actor and the plurality of other actors” and “forward results of the analysis as feedback, wherein the results includes identification of a second actor to replace the first actor with respect to performance of the activity associated with the practical application including movement of a physical object”. Applicant’s original disclosure does not have sufficient support for the specific term the activity associated with the practical application, and consequently, lacks support for the function of accessing, analyzing and forwarding/to replace functions that involve a activity associated with a practical application. While specification of the application mentions the term “practical application” in paragraph [0143] as “The embodiments were chosen and described in order to best explain the principles of the present technology and its practical application, to thereby enable others skilled in the art to best utilize the present technology and various embodiments with various modifications as are suited to the particular use contemplated”, this statement does not relate to an activity associated with a practical application and does not put the practical application in the context of function and limitations including accessing, analyzing, forwarding and to replace. Further, there is no support for what makes an application practical or not practical without a reference threshold or criterion. Therefore, the limitations provided above lack written description support and constitutes new matter. Claims 17-23 are also rejected by virtue of their dependence form claim 16 without remedying the deficiencies identified above.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “performing an activity in an activity space including movement of a physical object, wherein the movement is associated with a practical application”. While specification of the application mentions the term “practical application” in paragraph [0143] as “The embodiments were chosen and described in order to best explain the principles of the present technology and its practical application, to thereby enable others skilled in the art to best utilize the present technology and various embodiments with various modifications as are suited to the particular use contemplated”, this statement does not relate to a practical application in an activity space and does not put the practical application in the context of functions including “accessing” and “to relate”. Further, it is vague and unclear what makes an application practical or not practical without a reference threshold or criterion. Therefore, claim 1 is vague and unclear which renders the claim indefinite. Note that, for the purposes of this examination, any application (of an activity) is considered a practical application. Claims 2-10 are also rejected by virtue of their dependence form claim 1 without remedying the deficiencies identified above.
Claim 11 recites the limitations “accessing information associated with a first actor and second actor, including sensed activity information within an activity space with respect to performing a practical application activity including movement of a physical object by the first actor and the second actor” and “forwarding… wherein the results include a identification of a selection between the first actor and the second actor with regards to performance of the practical application activity including respective ability of the first actor and the second actor to comply with an objective of moving the object efficiently and effectively”. While specification of the application mentions the term “practical application” in paragraph [0143] as “The embodiments were chosen and described in order to best explain the principles of the present technology and its practical application, to thereby enable others skilled in the art to best utilize the present technology and various embodiments with various modifications as are suited to the particular use contemplated”, this statement does not relate to a practical application in an activity space and does not put the practical application in the context of function and limitations including “accessing” and “forwarding… results”. Further, there is no support for what makes an activity application practical or not practical without a reference threshold or criterion. Therefore, claim 11 is vague and unclear which renders the claim indefinite. Note that, for the purposes of this examination, any application (of an activity) is considered a practical application. Claims 12-15 are also rejected by virtue of their dependence form claim 11 without remedying the deficiencies identified above.
Claim 16 recites the limitations “access information regarding one or more stations, including analyzing activity of a first actor with respect to a plurality of other actors, wherein the activity is associated with a practical application including movement of a physical object by the first actor and the plurality of other actors” and “forward results of the analysis as feedback, wherein the results includes identification of a second actor to replace the first actor with respect to performance of the activity associated with the practical application including movement of a physical object”. While specification of the application mentions the term “practical application” in paragraph [0143] as “The embodiments were chosen and described in order to best explain the principles of the present technology and its practical application, to thereby enable others skilled in the art to best utilize the present technology and various embodiments with various modifications as are suited to the particular use contemplated”, this statement does not relate to an activity associated with a practical application and does not put the practical application in the context of function and limitations including accessing, analyzing, forwarding and to replace. Further, there is no support for what makes an application practical or not practical without a reference threshold or criterion. Therefore, Claim 16 is vague and unclear which renders the claim indefinite. Note that, for the purposes of this examination, any application (of an activity) is considered a practical application. Claims 17-23 are also rejected by virtue of their dependence form claim 16 without remedying the deficiencies identified above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-23 are determined to be directed to an abstract idea. 
The claims 1-23 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-10 are directed to a method (i.e., process), claims 11-15 are directed to non-transitory computing device-readable storage media (i.e., product/article of manufacture), and claims 16-23 are directed to a system (machine/apparatus); therefore, all pending claims are directed to one of the four statutory categories of invention.
As per Step 2A-Prong 1 of the subject matter eligibility analysis, Claim 1 is directed specifically to the abstract idea of managing and modifying activity assignments by accessing information associated with a first actor performing an activity in an activity space including movement of a physical object, wherein the movement is associated with the movement of the physical object by the first actor, wherein the information includes sensed activity information associated with a practical application in an activity space; analyzing the activity information, including analyzing activity of the first actor with respect to a plurality of other actors; and forwarding feedback on the results of the analysis, wherein the results includes identification of a second actor as a replacement actor to replace the first actor in performance of the movement of the physical object by the second actor in the activity space, wherein the replacement of the first actor by the second actor is based upon the second actor's respective ability of complying with an objective of moving the object efficiently and effectively as compared to the first actor; all of which include mental processes (evaluating actor information and sensed activity information for a judgement or opinion of reassigning the activity to a different actor), and certain methods of organizing human activity based on fundamental economic practice (mitigation of activity assignments and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (managing assignment of activities to human actors, and following rules to manage a schedule and assignment of activities to human and/or device actors). Claims 2-5 and 7-10 are directed to the abstract idea of claim 1 with further details on the parameters/attributes/features of the abstract idea which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 1. Claim 11 is directed specifically to the abstract idea of managing and modifying activity assignments by accessing information associated with a first actor and second actor, including sensed activity information within an activity space with respect to performing a practical application activity including movement of a physical object by the first actor and the second actor; analyzing the activity information, including analyzing activity of the first actor and analyzing activity of the second actor; and forwarding feedback on the results of the analysis, wherein the results include a identification of a selection between the first actor and the second actor with regards to performance of the practical application activity including respective ability of the first actor and the second actor to comply with an objective of moving the object efficiently and effectively; all of which include mental processes (evaluating actor information and sensed activity information for a judgement or opinion of reassigning the activity to a different actor), and certain methods of organizing human activity based on fundamental economic practice (mitigation of activity assignments and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (managing assignment of activities to human actors, and following rules to manage a schedule and assignment of activities to human and/or device actors). Claims 12-15 are directed to the abstract idea of claim 11 with further details on the parameters/attributes/features of the abstract idea which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 11. Claim 16 is directed specifically to the abstract idea of managing and modifying activity assignments by access information regarding one or more stations, including analyzing activity of the first actor with respect to a plurality of other actors, wherein the activity is associated with a practical application including movement of a physical object by the first actor and the plurality of other actors; correlate the information with one or more entities in one or more stations; and perform analytics associated with the one or more entities in the one or more stations; and forward results of the analysis as feedback, wherein the results includes identification of a second actor to replace the first actor with respect to performance of the activity associated with the practical application including movement of a physical object, wherein the second actor is one of the plurality of other actors and the selection is based upon the second actor satisfying objectives including performing movement of the physical object more effectively and efficiently than the first actor; and, store/maintain information, including information associated with a first actor and corresponding sensed activity information within an activity space; all of which include mental processes (evaluating actor information and sensed activity information for a judgement or opinion of reassigning the activity to a different actor), and certain methods of organizing human activity based on fundamental economic practice (mitigation of activity assignments and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (managing assignment of activities to human actors, and following rules to manage a schedule and assignment of activities to human and/or device actors). Claims 17-23 are directed to the abstract idea of claim 16 with further details on the parameters/attributes/features of the abstract idea which includes mental processes and certain methods of organizing human activity for similar reasons as provided above for claim 16. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. 
As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1-23 recite additional limitations which are hardware or software elements, such as a One or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method {of the invention}, one or more engines, the one or more engines configured to {perform functions of the invention}, or one or more front-end units configured to {perform functions of the invention}, or one or more data storage units, or artificial intelligence (claim 6 - Note that the use of artificial intelligence for analysis can be interpreted under broadest reasonable interpretation as automatically running an analysis algorithm (such as a simple regression function) by a generic computing technology (such as a processor and a memory)), real time (accessing, analyzing and forwarding information by the help of generic capabilities of a computing environment), or actor devices, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, regarding claims 1-21, one may interpret accessing, forwarding, storing steps as additional elements; in that case, these steps include insignificant extrasolution activity (such as mere data gathering) which does not provide a practical application for the abstract idea (MPEP 2106.05 (g)).
As per Step 2B of the subject matter eligibility analysis, while the claims 1-23 recite additional limitations which are hardware or software elements, such as a One or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method {of the invention}, one or more engines, the one or more engines configured to {perform functions of the invention}, or one or more front-end units configured to {perform functions of the invention}, or one or more data storage units, or artificial intelligence (claim 6 - Note that the use of artificial intelligence for analysis can be interpreted under broadest reasonable interpretation as automatically running an analysis algorithm (such as a simple regression function) by a generic computing technology (such as a processor and a memory)), real time (accessing, analyzing and forwarding information by the help of generic capabilities of a computing environment), or actor devices, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Alternatively, regarding claims 1-23, one may interpret accessing, forwarding, storing steps as additional elements; in that case, these steps include insignificant extrasolution activity (such as mere data gathering) and/or well-understood, routine and conventional (receiving and transmitting data over a network, and storing retrieving data in a memory) which does not provide significantly more than the abstract idea (MPEP 2106.05 (d) & (g)).
Therefore, since there are no limitations in the claims 1-23 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenbogen et al (US 20170098161 A1) in view of Markham et al (US 7401728 B2).
As per Claim 1, Ellenbogen teaches a method (Abstract and claim 1) comprising: 
accessing information associated with a first actor performing an activity in an activity space, wherein the information includes sensed activity information associated with an activity in an activity space by the first actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053); 
analyzing the activity information, including analyzing activity of the first actor with respect to a plurality of other actors (para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); and 
forwarding feedback on results of the analysis, wherein the results includes identification of a second actor as a replacement actor to replace the first actor in performance of the activity by the second actor in the activity space, wherein the replacement of the first actor by the second actor is based upon the second actor's respective ability of complying with an objective of performing the activity efficiently and effectively as compared to the first actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).
While Ellenbogen teaches the invention can be applied in different environments and embodiments including moving physical objects (para. 0051, regarding “detect for physical intrusion into a space (e.g., whether a person is trespassing in a restricted area); a system to determine whether an individual should or should not be allowed access (e.g., a security gate); a system to detect for objects, people, or vehicles loitering in a region; a system to detect for certain behavior exhibited by a person (e.g., suspicious behavior); a system to detect track a person or object viewed from one asset (e.g., camera) to another asset; a system to determine the status of an object in the asset field of view (e.g., whether there is snow on a walkway); a system to count people or objects (e.g., vehicles) in a scene; a system to detect for abnormal conditions (e.g., as compared to a baseline condition); a system to detect license plates over time; a system to detect for weapons, contraband, or dangerous materials on a person or within a container (e.g., a security checkpoint); and the like”), and the activity being moving physical object may reasonably be interpreted, without further details recited in the claims, as an intended use/field, which does not alter how the methods are performed or the structure of the system of the invention, and accordingly does not distinguish the invention over prior art. Regardless, Markham teaches more clearly analyzing activity of moving physical objects in an activity space by actors and identifying/communicating/performing feedback on conditions where a remedial action is needed (Claim 6, “wherein the determining and the obtaining occur during a second manufacturing operation occurring subsequent to the first manufacturing operation, wherein the second manufacturing operation produces a product from the material; evaluating the obtained event-based data to identify adverse data; and governing the second manufacturing operation for the material by a feed-forward process control system responsive to the obtained event-based data from the first manufacturing operation to decrease the likelihood of at least one of a delay event, a waste event, or poor quality of the product during the second manufacturing operation, wherein governing the second manufacturing operation comprises implementing remedial action responsive to the identified adverse data”; also see claim 20; Col. 25 lines 4-50, “For intelligent manufacturing, smart tags or UWB systems may be adapted for other uses as well, such as automating the tracking of positions of machine components and correlating portions of a moving device such as a belt or wire with production problems. For example, microscopic smart tags may be embedded at various locations in a papermaking fabric, and an RFID reader in a papermaking machine could monitor which portion of the fabric is contact with a paper web as the web passes through a nip, enters a dryer, or is transferred to a Yankee cylinder, for example. Fabric position could be entered into a PIPE database when there is waste and delay, and a fuzzy logic analyzer or known statistical tools could then be applied to look for correlations between fabric position and various runnability or quality control issues. For example, PIPE data may indicate that web breaks at the creping blade are 50% more likely for tissue that had been in contact with the seam portion of a papermaking fabric, and steps may then be taken to improve the seam region of the fabric or to momentarily reduce web tension when tissue that contact a seamed region is about to reeled from the Yankee. Alternatively, tracking of the position of airfelt forming drums or other moving components in an absorbent article production facility may be combined with PIPE data to determine if particular portions of a moving system are more subject to waste and delay problems, thereby signaling the need for corrective actions such as repairs or modification of production methods.
Embedded smart tags in wires, belts, or other machine components may also be used to identify incipient failure or degraded performance due to wear or other mechanical problems. The incipient problem may be detected by the loss or failure of the smart tag, such that the inability of a scanner to read a smart tag at a particular location (e.g., the absence of the signal generated by a functioning smart tag) is the signal that a problem or other undesirable process condition has occurred or may occur soon. For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database.” ). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ellenbogen with these aforementioned teachings from Markham with the motivation to improve quality of products and/or effectiveness of the process as recited in Markham (Claims 6 and 20, and Col. 25 lines 4-50).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Markham in the method and system of Ellenbogen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as quality of products and/or effectiveness of the process.


As per Claim 2, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the activity space includes an activity space associated with performance of an activity task (para. 0012, 0052, 0077, 0082, regarding the analysis/task being performed on a region (activity space) of a sensor image).

As per Claim 3, Ellenbogen in view of Markham teaches a method as provided in claim 2 above. Ellenbogen further teaches wherein the analyzing comprises: comparing information associated with activity of the first actor within the activity space with anticipated activity of the respective ones of the plurality of the actors within the activity space; and analyzing/comparing deviations between the activity of the first actor and the anticipated activity of the second actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 4, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the analyzing comprises: determining if a deviation associated with a respective one of the plurality of actors is within an acceptable threshold; and identifying the respective one of the plurality of other actors as a potential acceptable candidate to be the replacement actor when the deviation associated with a respective one of the plurality of actors is within the acceptable threshold (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 5, Ellenbogen in view of Markham teaches a method as provided in claim 4 above. Ellenbogen further teaches wherein the analyzing further comprises eliminating the respective one of the plurality of other actors as a potential acceptable candidate to be the replacement actor when the deviation associated with a respective one of the plurality of actors is not within the acceptable threshold (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete). 

As per Claim 6, Ellenbogen in view of Markham teaches a method as provided in claim 4 above. Ellenbogen further teaches wherein the analyzing includes automated artificial intelligence analysis (para. 0008, 0047-0048, 0078, regarding utilization of various artificial intelligence algorithms).

As per Claim 7, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the sensed activity information is associated with a grid within the activity space (para. 0012, 0052, 0077, 0082, regarding the analysis/task being performed on a region/rectangular regions (i.e., area/grid) of a sensor image).

As per Claim 8, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a human and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 9, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a human and the second actor is a human (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per Claim 10, Ellenbogen in view of Markham teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a device and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 11, Ellenbogen teaches one or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method (Abstract, Claim 1 and para. 0020) comprising: 
accessing information associated with a first actor and second actor, including sensed activity information within an activity space with respect to performing a practical application activity by the first actor and the second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), para. 0012, 0052, 0077, 0082, regarding the analysis/task being performed on a region (activity space) of a sensor image, also see para. 0052-0053); 
analyzing the activity information, including analyzing activity of the first actor and analyzing activity of the second actor (para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); and 
forwarding feedback on the results of the analysis, wherein the results include a identification of a selection between the first actor and the second actor with regards to performance of the practical application activity including respective ability of the first actor and the second actor to comply with an objective of performing the activity efficiently and effectively (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).
While Ellenbogen teaches the invention can be applied in different environments and embodiments including moving physical objects (para. 0051, regarding “detect for physical intrusion into a space (e.g., whether a person is trespassing in a restricted area); a system to determine whether an individual should or should not be allowed access (e.g., a security gate); a system to detect for objects, people, or vehicles loitering in a region; a system to detect for certain behavior exhibited by a person (e.g., suspicious behavior); a system to detect track a person or object viewed from one asset (e.g., camera) to another asset; a system to determine the status of an object in the asset field of view (e.g., whether there is snow on a walkway); a system to count people or objects (e.g., vehicles) in a scene; a system to detect for abnormal conditions (e.g., as compared to a baseline condition); a system to detect license plates over time; a system to detect for weapons, contraband, or dangerous materials on a person or within a container (e.g., a security checkpoint); and the like”), and the activity being moving physical object may reasonably be interpreted, without further details recited in the claims, as an intended use/field, which does not alter how the methods are performed or the structure of the system of the invention, and accordingly does not distinguish the invention over prior art. Regardless, Markham teaches more clearly analyzing activity of moving physical objects in an activity space by actors and identifying/communicating/performing feedback on conditions where a remedial action is needed (Claim 6, “wherein the determining and the obtaining occur during a second manufacturing operation occurring subsequent to the first manufacturing operation, wherein the second manufacturing operation produces a product from the material; evaluating the obtained event-based data to identify adverse data; and governing the second manufacturing operation for the material by a feed-forward process control system responsive to the obtained event-based data from the first manufacturing operation to decrease the likelihood of at least one of a delay event, a waste event, or poor quality of the product during the second manufacturing operation, wherein governing the second manufacturing operation comprises implementing remedial action responsive to the identified adverse data”; also see claim 20; Col. 25 lines 4-50, “For intelligent manufacturing, smart tags or UWB systems may be adapted for other uses as well, such as automating the tracking of positions of machine components and correlating portions of a moving device such as a belt or wire with production problems. For example, microscopic smart tags may be embedded at various locations in a papermaking fabric, and an RFID reader in a papermaking machine could monitor which portion of the fabric is contact with a paper web as the web passes through a nip, enters a dryer, or is transferred to a Yankee cylinder, for example. Fabric position could be entered into a PIPE database when there is waste and delay, and a fuzzy logic analyzer or known statistical tools could then be applied to look for correlations between fabric position and various runnability or quality control issues. For example, PIPE data may indicate that web breaks at the creping blade are 50% more likely for tissue that had been in contact with the seam portion of a papermaking fabric, and steps may then be taken to improve the seam region of the fabric or to momentarily reduce web tension when tissue that contact a seamed region is about to reeled from the Yankee. Alternatively, tracking of the position of airfelt forming drums or other moving components in an absorbent article production facility may be combined with PIPE data to determine if particular portions of a moving system are more subject to waste and delay problems, thereby signaling the need for corrective actions such as repairs or modification of production methods.
Embedded smart tags in wires, belts, or other machine components may also be used to identify incipient failure or degraded performance due to wear or other mechanical problems. The incipient problem may be detected by the loss or failure of the smart tag, such that the inability of a scanner to read a smart tag at a particular location (e.g., the absence of the signal generated by a functioning smart tag) is the signal that a problem or other undesirable process condition has occurred or may occur soon. For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database.” ). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ellenbogen with these aforementioned teachings from Markham with the motivation to improve quality of products and/or effectiveness of the process as recited in Markham (Claims 6 and 20, and Col. 25 lines 4-50).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Markham in the method and system of Ellenbogen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as quality of products and/or effectiveness of the process.

As per claim 12, Ellenbogen in view of Markham teaches one or more computing device readable storage media as recited in claim 11. Ellenbogen further teaches wherein the selection between the first actor and the second actor is based upon a respective ability of the first actor and the second actor to comply with an objective (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 13, Ellenbogen in view of Markham teaches one or more computing device readable storage media as recited in claim 11. Ellenbogen further teaches wherein an objective includes an ability of the second actor to perform an activity similar to the first actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 14, Ellenbogen in view of Markham teaches one or more computing device readable storage media as recited in claim 11. Ellenbogen further teaches wherein the first actor is a human and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 15, Ellenbogen in view of Markham teaches one or more computing device readable storage media as recited in claim 11. Ellenbogen further teaches wherein the first actor is a device and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 16, Ellenbogen teaches a system comprising: Serial No: 16/181,239DRIL-P0010 
Examiner: Yeeildag, Mehmet- 4 - Art Unit: 3624one or more engines, the one or more engines (para. 0016, 0019-0020, 0085, 0094-0095, 0172-0173, regarding structural elements of the invention including processors, software components/modules, servers) configured to: 
access information regarding one or more stations, including analyzing activity of a first actor with respect to a plurality of other actors, wherein the activity is associated with a practical application by the first actor and the plurality of other actors (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete, also see para. 0052-0053); 
correlate the information with one or more entities in the one or more stations (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space/station), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); and 
one or more front-end units (para. 0016, 0019-0020, 0085, 0094-0095, 0172-0173, regarding structural elements of the invention including processors, software components/modules, servers) configured to: 
perform analytics associated with the one or more entities in the one or more stations (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); and 
forward results of the analysis as feedback, wherein the results include identification of a second actor to replace the first actor with respect to performance of the activity associated with the practical application, wherein the second actor is one of the plurality of other actors and the selection is based upon the second actor satisfying objectives including performing the activity more effectively and efficiently than the first actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)); and 
one or more data storage units, the one or more data storage units configured to store information for the one or more engines, including information associated with a first actor and corresponding sensed activity information within an activity space (para. 0097, regarding “Record keeping services 540 and audit and record tracking 550 can record all raw data of platform 500 activity to a data warehouse and data lake for offline analysis and presentation”, also see para. 0080, 0140, 0163, regarding storage and database components maintaining activity/sensor data).
While Ellenbogen teaches the invention can be applied in different environments and embodiments including moving physical objects (para. 0051, regarding “detect for physical intrusion into a space (e.g., whether a person is trespassing in a restricted area); a system to determine whether an individual should or should not be allowed access (e.g., a security gate); a system to detect for objects, people, or vehicles loitering in a region; a system to detect for certain behavior exhibited by a person (e.g., suspicious behavior); a system to detect track a person or object viewed from one asset (e.g., camera) to another asset; a system to determine the status of an object in the asset field of view (e.g., whether there is snow on a walkway); a system to count people or objects (e.g., vehicles) in a scene; a system to detect for abnormal conditions (e.g., as compared to a baseline condition); a system to detect license plates over time; a system to detect for weapons, contraband, or dangerous materials on a person or within a container (e.g., a security checkpoint); and the like”), and the activity being moving physical object may reasonably be interpreted, without further details recited in the claims, as an intended use/field, which does not alter how the methods are performed or the structure of the system of the invention, and accordingly does not distinguish the invention over prior art. Regardless, Markham teaches more clearly analyzing activity of moving physical objects in an activity space by actors and identifying/communicating/performing feedback on conditions where a remedial action is needed (Claim 6, “wherein the determining and the obtaining occur during a second manufacturing operation occurring subsequent to the first manufacturing operation, wherein the second manufacturing operation produces a product from the material; evaluating the obtained event-based data to identify adverse data; and governing the second manufacturing operation for the material by a feed-forward process control system responsive to the obtained event-based data from the first manufacturing operation to decrease the likelihood of at least one of a delay event, a waste event, or poor quality of the product during the second manufacturing operation, wherein governing the second manufacturing operation comprises implementing remedial action responsive to the identified adverse data”; also see claim 20; Col. 25 lines 4-50, “For intelligent manufacturing, smart tags or UWB systems may be adapted for other uses as well, such as automating the tracking of positions of machine components and correlating portions of a moving device such as a belt or wire with production problems. For example, microscopic smart tags may be embedded at various locations in a papermaking fabric, and an RFID reader in a papermaking machine could monitor which portion of the fabric is contact with a paper web as the web passes through a nip, enters a dryer, or is transferred to a Yankee cylinder, for example. Fabric position could be entered into a PIPE database when there is waste and delay, and a fuzzy logic analyzer or known statistical tools could then be applied to look for correlations between fabric position and various runnability or quality control issues. For example, PIPE data may indicate that web breaks at the creping blade are 50% more likely for tissue that had been in contact with the seam portion of a papermaking fabric, and steps may then be taken to improve the seam region of the fabric or to momentarily reduce web tension when tissue that contact a seamed region is about to reeled from the Yankee. Alternatively, tracking of the position of airfelt forming drums or other moving components in an absorbent article production facility may be combined with PIPE data to determine if particular portions of a moving system are more subject to waste and delay problems, thereby signaling the need for corrective actions such as repairs or modification of production methods.
Embedded smart tags in wires, belts, or other machine components may also be used to identify incipient failure or degraded performance due to wear or other mechanical problems. The incipient problem may be detected by the loss or failure of the smart tag, such that the inability of a scanner to read a smart tag at a particular location (e.g., the absence of the signal generated by a functioning smart tag) is the signal that a problem or other undesirable process condition has occurred or may occur soon. For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database.” ). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Ellenbogen with these aforementioned teachings from Markham with the motivation to improve quality of products and/or effectiveness of the process as recited in Markham (Claims 6 and 20, and Col. 25 lines 4-50).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Markham in the method and system of Ellenbogen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as quality of products and/or effectiveness of the process.

As per claim 17, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein the first actor is replaced by second actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).

As per claim 18, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein the access and the correlation of information, the analytics, forwarding of results and replacement by the second actor are performed in real time (para. 0045, 0062, 0079, 0147, 0150, and 0171, regarding real time applications of various functions of the invention).

As per claim 19, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein the analyzing includes analysis of a plurality of sub-activities wherein a performance of the sub-activities are weighted individually and independently in the analysis (para. 0083, regarding “finding the right weights/parameters associated with each of these three components”; 0157, regarding “The method may close the loop and allow human-generated ground truth to improve the algorithms used to process sensor data, the confidence threshold for each sensor, the weight of each sensor's information in the overall solution, and more”).

As per claim 20, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein an ability of an actor to perform with respect to an objective of a sub-activity is weighted differently (para. 0083, regarding “finding the right weights/parameters associated with each of these three components”; 0157, regarding “The method may close the loop and allow human-generated ground truth to improve the algorithms used to process sensor data, the confidence threshold for each sensor, the weight of each sensor's information in the overall solution, and more”).

As per claim 21, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein the analyzing includes analysis of a plurality of sub-components wherein characteristics of the sub- components are weighted individually and independently in the analysis (para. 0083, regarding “finding the right weights/parameters associated with each of these three components”; 0157, regarding “The method may close the loop and allow human-generated ground truth to improve the algorithms used to process sensor data, the confidence threshold for each sensor, the weight of each sensor's information in the overall solution, and more”).

As per claim 22, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein the first actor is a human and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

As per claim 23, Ellenbogen in view of Markham teaches a system as recited in claim 16. Ellenbogen further teaches wherein the first actor is a device and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

Response to Arguments
Applicant’s arguments filed on 5/3/2022 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on claim rejections under 35 U.S.C. 112:
Rejections under this section have been maintained based on applicant response lacking proper and sufficient evidence for support for the limitation under concern. While the paragraphs and figures pointed to in the arguments provide valuable information about the invention, they do not particularly state the scope of the claimed limitations under concern.

Arguments on claim rejections under 35 U.S.C. 101:
Applicants argued that the claims are not directed to an abstract idea. Examiner respectfully disagrees.
	Applicant’s arguments for the mental processes focus on the limitations identified as abstract allegedly cannot be performed in human mind. Under broadest reasonable interpretation, claimed invention merely makes a judgement of reassigning the activity to a different actor based on evaluating data on actors/activities, which clearly can be performed in a human mind. Note that the source of some information being sensors are simply labels and no technical details/elements of the sensors are involved in the identified abstract idea.
	Further claims are directed to certain methods of organizing human activity based on fundamental economic practice (mitigation of activity assignments and possibly the risk of missing a deadline or losing money due to increased costs based on inefficiency), and based on managing personal behavior and interactions between people (managing assignment of activities to human actors, and following rules to manage a schedule and assignment of activities to human and/or device actors).
Regarding applicant’s arguments that some dependent claims recite robots:
NOTE THAT NO ROBOTS ARE RECITED IN CLAIMS 8, 9, AND 10. CONSIDERING THE WORD “DEVICE” AS ROBOT IS AN EXTREMELY NARROW INTERPRETATION OF THE TERM WHICH MAY MEAN A WIDE SPECTRUM OF THINGS INCLUDING A GENERIC COMPUTER/PROCESSOR, A NON-ELECTRONIC EQUIPMENT OR AN ALGORITHM. BELOW ARE THE LATEST FORM OF THESE CLAIMS. 
    PNG
    media_image1.png
    275
    825
    media_image1.png
    Greyscale


Applicants argued that the claimed invention includes a practical application. Examiner respectfully disagrees.
	Applicants amended the claims to include the term “practical application”. A verbatim recitation of the phrase “practical application” in a claim not necessarily meets the criterion under Step 2A-Prong 2 of the Alice/Mayo test. Note that the scope of a practical application as recited in the claims is not clear which are also addressed under section 35 U.S.C. 112, and further, the term “practical application” as recited in the claim would be considered as part of the abstract idea and not as part of additional elements, Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (MPEP 2106.05(a)). The additional limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Arguments on claim rejections under 35 U.S.C. 103:
Applicants argued that the references do not teach “wherein the results includes dentification of a second actor as a replacement actor to replace the first actor in performance of the [practical application] movement of the physical object by the second actor in the activity space”. Examiner respectfully disagrees.
	Ellenbogen teaches at least in para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine). Markham supplements Ellenbogen’s teachings via Claim 6, Col. 20 and Col.25 that the activity is movement of physical objects in an activity space.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Sincerely, 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624